

116 HR 4580 IH: Prevent Trafficking in Our Schools Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4580IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Yoho (for himself, Mr. Van Drew, Mr. Cuellar, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Homeland Security and the Secretary of Education to carry out programs
			 to combat human trafficking in schools.
	
 1.Short titleThis Act may be cited as the Prevent Trafficking in Our Schools Act. 2.Pilot program for human trafficking awareness training (a)In generalBeginning not later than 150 days after the date of the enactment of this Act, the Secretaries concerned shall jointly carry out a pilot program under which qualified personnel of the Department of Homeland Security provide annual human trafficking awareness training—
 (1)to personnel of the Department of Education; and (2)to teachers, school leaders, and other personnel of elementary schools and secondary schools.
 (b)TrainingThe annual training provided under subsection (a) shall consist of training consistent with the anti-human trafficking campaign of the Department of Homeland Security commonly known as the Blue Campaign, including the following:
 (1)Instruction in methods that the personnel described in subsection (a) can use to identify and respond to suspected victims and perpetrators of human trafficking.
 (2)Training tailored to the specific location or environment in which the personnel receiving the training perform official duties.
 (3)An explanation of trends and topics determined by the Secretaries concerned to increase the likelihood that human trafficking will be detected and investigated in classrooms and the environment in the school system.
 (4)Best practices for referring human trafficking cases to the Department of Homeland Security, the Department of Justice, and State and local law enforcement agencies.
 (c)Mode of trainingThe training under subsection (a) may be provided through— (1)in-class instruction, which may include instruction at the facilities of local law enforcement agencies; or
 (2)distance education (as that term is defined in section 103(7) of the Higher Education Act of 1965 (20 U.S.C. 1003(7))).
 (d)TerminationThe authority to carry out the training program under this section shall terminate on the date that is four years after the date of the enactment of this Act.
			(e)Report
 (1)In generalNot later than three years after the date of the enactment of this Act, the Secretary of Education shall submit to the appropriate congressional committees a report on the training program carried out under this section.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)An assessment of the effectiveness of the training program at the Federal, State, and local levels.
 (B)The number of educators and administrative personnel who received training under the program. (C)The number of human trafficking cases identified and referred to Federal, State, and local authorities as a result of the training program.
 (D)A description of the data metrics used to track— (i)local, State, and Federal cases referred to social or victims service agencies or organizations; and
 (ii)the outcomes of such referrals. (E)A recommendation concerning whether the training program should be permanently authorized.
					3.Human trafficking public awareness program
 (a)In generalThe Secretary of Education shall develop and implement a public awareness program to provide information to the public on the threat of human trafficking in the education system.
 (b)ElementsIn carrying out the program under subsection (a), the Secretary shall— (1)leverage partnerships to educate students, parents, and the larger community on the threat of human trafficking in the education system; and
 (2)assist human trafficking victims in obtaining rehabilitative services by providing such victims with information on private, public, or nonprofit organizations that offer such services.
 4.DefinitionsIn this Act: (1)ESEA TermsThe terms elementary school, school leader, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (3)Secretaries concernedThe term Secretaries concerned means the Secretary of Education and the Secretary of Homeland Security. 